PER CURIAM.
We grant certiorari to the extent that we quash the order of the trial court compelling petitioner to answer interrogatory # 27. Respondent has failed to demonstrate that the information sought by this interrogatory is reasonably calculated to lead to the discovery of admissible evidence in the trial of this cause. See, Florida Rule of Civil Procedure 1.280(b)(1). We find no error in the trial court’s order compelling petitioner’s answer to interrogatory # 6.
CERTIORARI GRANTED.
LETTS, BARKETT and DELL, JJ., concur.